


110 HR 2380 IH: Death Tax Repeal Permanency Act of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2380
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Hulshof (for
			 himself, Mr. Cramer,
			 Mrs. Emerson,
			 Mr. Akin, Mrs. Biggert, Mr.
			 Cannon, Mrs. Bachmann,
			 Mr. Franks of Arizona,
			 Mr. LoBiondo,
			 Mr. Brady of Texas,
			 Mr. Knollenberg,
			 Mr. Culberson,
			 Mr. Hensarling,
			 Mr. Graves,
			 Mr. Paul, Mr. Carter, Mr.
			 Cantor, Mr. Sullivan,
			 Mr. Latham,
			 Mr. Ferguson,
			 Mr. Sensenbrenner,
			 Mr. Kuhl of New York,
			 Mr. Gerlach,
			 Mr. Frelinghuysen,
			 Mr. Wamp, Mrs. Drake, Mr.
			 English of Pennsylvania, Mr.
			 Reynolds, Mr. Hall of
			 Texas, Mr. Miller of
			 Florida, Mr. Keller of
			 Florida, Mr. Fossella,
			 Mr. Doolittle,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Nunes,
			 Mr. Davis of Kentucky,
			 Mr. McCarthy of California,
			 Mr. Goode,
			 Mr. Porter,
			 Mr. Lamborn,
			 Mr. Terry,
			 Mrs. McMorris Rodgers,
			 Mr. Renzi,
			 Mr. Ramstad,
			 Mrs. Myrick,
			 Mr. Camp of Michigan,
			 Mr. Everett,
			 Mr. Radanovich,
			 Mr. Shimkus,
			 Mr. Mack, Mr. Tiahrt, Ms.
			 Pryce of Ohio, Mr.
			 Gallegly, Mr. McCaul of
			 Texas, Mr. Pitts,
			 Mr. Boustany,
			 Mr. Roskam,
			 Mr. Herger,
			 Mr. Bartlett of Maryland,
			 Mr. Kirk, Mr. Stearns, Mr.
			 Bonner, Mr. Sessions,
			 Mrs. Cubin,
			 Mr. Whitfield,
			 Mr. Price of Georgia,
			 Mr. Peterson of Pennsylvania, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To make the repeal of the estate tax
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal Permanency Act of
			 2007.
		2.Estate tax repeal
			 made permanentSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act.
		
